Title: From Thomas Jefferson to James Innes, 2 May 1781
From: Jefferson, Thomas
To: Innes, James



Sir
Richmond May. 2d. 1781

As it may be necessary to reestablish the Batteries at Gloucester and York Town, and for this Purpose to transport thither Cannon from other Places, which probably cannot be effected but by impressing Waggons, Teams and Drivers, Boats or other vessels and their navigators, you are therefore hereby empowered to make impresses of the said Articles for the purposes aforesaid, having them appraised as the Laws require, and giving to the Persons interested, Certificates of the Articles impressed, their worth or hire as established by Appraisement or Agreement, and where they shall be injured, or lost in the use, stating that also in the same or a subsequent Certificate.
I am further to desire that you cause an exact list to be returned to the Auditors of all Certificates you shall give, stating the Parties, names, Article, appraised or agreed value or hire, and any other Circumstances necessary as a Check on Counterfeits or unjust Claims. I am &c.,

Tho Jefferson

